                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

     Michael Orlando Lineberger,        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:21-cv-00077-MR
                                        )
                  vs.                   )
                                        )
          Dekerk Price, et al,          )
            Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                               August 2, 2021




         Case 1:21-cv-00077-MR Document 15 Filed 08/02/21 Page 1 of 1
